Citation Nr: 1045384	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-36 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  
He received numerous awards for his military service, including 
the Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, the Purple Heart, the Bronze Star Medal with V Device and 
Oak Leaf Cluster, and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on appeal.  
The appellant, the surviving spouse of the Veteran, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in October 
2005, and the immediate cause of death was listed as pneumonia 
due to or as a consequence of sepsis.  Head and neck cancer and 
hypertension were also considered other significant conditions 
that contributed to his death, but that did not result in the 
immediate cause.  

3.  At the time of the Veteran's death, service connection had 
been established for posttraumatic stress disorder (PTSD) and a 
shell fragment wound of the right thigh with a retained foreign 
body.

4.  The cause of the Veteran's death developed many years after 
service and was not the result of a disease or injury incurred in 
active service or of herbicide exposure.
CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1154, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), that additional notice requirements apply 
in the context of a claim for Dependency Indemnity and 
Compensation (DIC) benefits based on service connection for the 
cause of death.  In particular, notice should include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  The Court stated that the content of the 
notice letter will depend upon the information provided in the 
claimant's application and that the letter should be "tailored" 
to be responsive to the details of the application submitted.  
While there are particularized notice obligations with respect to 
a claim for DIC benefits, there is no preliminary obligation on 
the part of VA to conduct a predecisional adjudication of the 
claim prior to providing compliant notice.

In this case, the RO did provide the appellant with notice in 
February 2006 prior to the initial decision on the claim in May 
2006.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal would 
not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant in 
the notice letter about the information and evidence that is 
necessary to substantiate her claim.  Specifically, the February 
2006 letter stated that evidence was needed showing that the 
Veteran died in service or medical evidence showing that his 
service-connected disabilities caused or contributed to his 
death.  Additionally, the October 2007 statement of the case 
(SOC) provided the appellant with the pertinent regulations and 
notified her of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was needed to 
substantiate her claim.

The Board does acknowledge that the notice letter did not 
specifically inform the appellant of what the evidence must show 
to substantiate a dependency and indemnity compensation claim 
based on a disorder not yet service-connected. However, the Board 
finds that the appellant has not been prejudiced by such a 
deficiency.  During the course of this appeal, the appellant and 
her representative were provided numerous procedural documents 
(e.g., two rating decisions and cover letters and a statement of 
the case) indicating that the Veteran was service-connected for 
PTSD and residuals of a right thigh shell fragment wound, setting 
out the applicable law, summarizing the evidence, and discussing 
VA's reasons for denying the claim.  Indeed, the May 2006 rating 
decision specifically noted the diseases for which presumptive 
service connection may be granted based on herbicide exposure.  
It was noted that there was no evidence relating the Veteran's 
head and neck cancer, pneumonia, and sepsis to service.  As such, 
the rating decision denied service connection because the 
evidence failed to show that his cause of death was related to 
his military service.  The October 2007 SOC also provided the 
appellant with the applicable regulations, including 38 C.F.R. 38 
C.F.R. §§ 3.303, 3.307, 3.309, and 3.312, and discussed what 
evidence is necessary to substantiate her claim.  

The appellant and her representative have also expressed an 
understanding of the principles involved, inasmuch as they have 
gathered evidence to support the claim and have advanced 
supportive argument as well.  In particular, the appellant has 
asserted that the Veteran's cancer was related to herbicide 
exposure in service.  Such allegations clearly demonstrate the 
appellant's understanding that the Veteran was not service-
connected for the disorder that caused his death and what 
evidence was required to substantiate a DIC claim based on a 
disorder not yet service-connected.  Thus, the appellant had 
actual knowledge of the information needed to substantiate her 
claim, and a reasonable person could be expected to understand 
from the notice what was needed. See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that notice error was not prejudicial 
because the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim by 
way of the arguments made to the RO); see also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
notice error).  Accordingly, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final decision.

It is also noted that remanding this case to the RO for further 
notice development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  Simply stated, as the appellant is found to 
be clearly aware of what she needs to present in order to prevail 
in this claim, there is no reason to provide the appellant with 
additional notice regarding information she already knows.  

In addition, the RO notified the appellant in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the February 2006 letter indicated that reasonable 
efforts would be made to help her obtain evidence necessary to 
support her claim and that VA was requesting all records held by 
Federal agencies, including service treatment records, military 
records, and VA medical records.  The appellant was also informed 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
February 2006 letter notified the appellant that she must provide 
enough information about the Veteran's records so that they could 
be requested from the agency or person that has them.  The letter 
further stated that it was the appellant's responsibility to 
ensure that VA received all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
her claim for service connection for the cause of the Veteran's 
death, but she was not provided with notice of the type of 
evidence necessary to establish disability rating or an effective 
date.  Despite the inadequate notice provided to the appellant on 
these elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, the Board concludes 
below that service connection is not warranted for the cause of 
the Veteran's death, and thus, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  A copy of the Veteran's death 
certificate has also been obtained and associated with the claims 
file.  

In addition, the Board requested a medical opinion from the 
Veterans Health Administration, and two opinions have been 
submitted in response to that request.  Specifically, a pulmonary 
and critical care medicine physician provided a medical opinion 
in April 2010, and an oncologist rendered a medical opinion in 
May 2010.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As discussed below, the Board finds that 
the medical opinions obtained in this case are adequate, as they 
are predicated on a full reading of the claims file, including 
the Veteran's service treatment records, private and VA medical 
records, and death certificate.  They consider all of the 
pertinent evidence of record, to include the statements of the 
appellant, and provide a complete rationale for the opinion 
stated, relying on and citing to the records reviewed and medical 
literature.  The examiners also cited to other contributing 
factors.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA opinion with respect to the issue 
on appeal has been met.

VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant to 
the appellant's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in this 
case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributes substantially or materially to 
death, or aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there was resulting debilitating effects and general impairment 
of health to the extent that would render the person less capable 
of resisting the effects of either disease or injury primarily 
causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for consideration 
whether there may be reasonable basis for holding that a service-
connected condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).  Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 
3.307(d)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam. Id.

The diseases presumed to be associated with herbicide exposure 
include:  chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II diabetes or 
adult-onset diabetes), Hodgkin's disease, ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia), 
multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  
For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002). Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA regulations require that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never went 
ashore from the ship on which he served in the Vietnam coastal 
waters was not entitled to presumptive service connection.  The 
Federal Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding veterans who had not set 
foot in Vietnam was not invalid nor impermissibly retroactively 
applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Notwithstanding any other provision of law, for claims filed 
after June 9, 1998, a veteran's disability or death shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in the line of duty in the active military, 
naval, or air service on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products by 
the veteran during the veteran's service. 38 U.S.C.A. § 1103(a) 
(West 2002); 38 C.F.R. § 3.300(a) (2010).  This provision of law 
does not preclude the establishment of service connection for a 
disability or death from a disease or injury which is otherwise 
shown to have been incurred or aggravated in military service, 
naval, or air service or which became manifest to a requisite 
degree of disability during any applicable presumptive period. 38 
U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2010).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that service 
connection for the cause of the Veteran's death is not warranted.  
A certificate of death indicates that the Veteran died in October 
2005.  The immediate cause of death was listed as pneumonia due 
to or as a consequence of sepsis.  The reported date of onset for 
both disorders was listed as two days.  Head and neck cancer and 
hypertension were also considered other significant conditions 
that contributed to his death, but that did not result in the 
immediate cause.  

At the time of the Veteran's death, service connection had been 
established for posttraumatic stress disorder (PTSD) and a shell 
fragment wound of the right thigh with a retained foreign body.  
The medical evidence of record does not show, nor does the 
appellant contend, that the Veteran's service-connected 
disabilities were a principal or contributory cause of his death.  
In fact, the Veteran's death certificate does not make any 
reference to such disabilities, and the May 2010 VA examiner 
stated that it is not likely that the Veteran's service-connected 
PTSD and shell fragment wound were a principal or contributory 
cause of his death.  That examiner also referred to a pulmonary 
specialist's April 2010 opinion further indicating that it was 
unlikely that either of those disabilities were a principal or 
contributory cause of the Veteran's death.  The April 2010 VA 
examiner had noted that the Veteran was a heavy smoker, which 
significantly contributes to lung diseases, including pneumonia.  
Therefore, the Board concludes that the Veteran's service-
connected PTSD and shell fragment wound of the right thigh with a 
retained foreign body were not a principal or contributory cause 
of death.

In addition, the Board finds that the Veteran did not have 
pneumonia, sepsis, or cancer that was causally or etiologically 
related to his military service.  He was not service-connected 
for such disabilities during his lifetime, and his treatment 
records are negative for any complaints, treatment, or diagnosis 
of those disorders.  Moreover, the Veteran did not seek treatment 
for pneumonia, sepsis, or cancer until many decades following his 
separation from service.  Therefore, the Board finds that 
pneumonia, sepsis, and cancer did not manifest during service or 
for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of pneumonia, 
sepsis, and cancer, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability. See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other relevant 
facts in considering a claim for service connection. Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role. See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that pneumonia, 
sepsis, and cancer manifested during service or within close 
proximity thereto, the medical evidence of record does not link 
the Veteran's cause of death to his military service.  As noted 
above, there was no event, disease, or injury in service to which 
the Veteran's death could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).  

Indeed, the May 2010 VA examiner indicated that the Veteran's 
death was caused by aspiration pneumonia due to swallowing 
difficulties caused by head and neck cancer and followed by 
sepsis.  He stated that predisposing factors for the lung injury 
would have been coal mine exposure, tobacco abuse for 45 years, 
and head and neck cancer with swallowing difficulties related to 
the disease itself and treatment-related (surgery and radiation) 
anatomical changes that impair normal swallowing function and 
pre-dispose an individual to aspiration.  He commented that 
aspiration causes pneumonia, which can be more severe and lead to 
sepsis in patients with an underlying lung injury due to exposure 
to coal dust and/or tobacco.

The Board does acknowledge the appellant's contention that the 
cause of the Veteran's death was due to herbicide exposure during 
his service in Vietnam.  In particular, she has alleged that the 
Veteran had cancers involving the head, neck, throat, larynx, 
trachea, bronchioles, and lungs due to herbicide exposure in 
service, which materially contributed to his death.  The 
appellant and her representative have also asserted that the 
Veteran had several diagnoses of cancers in the head and neck 
that could be considered respiratory cancer or non-Hodgkin's 
lymphoma, which would have been entitled to presumptive service 
connection.  

The Veteran's service personnel records do show that he served in 
Vietnam from November 1968 to November 1969.  As such, he served 
in the Republic of Vietnam during the Vietnam era and is 
therefore presumed to have been exposed during such service to 
certain herbicide agents, including Agent Orange.

Although pneumonia and sepsis are not on the list of diseases 
that VA has associated with Agent Orange exposure, the 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. §§ 3.303(d), 
3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation in 
establishing a claim for service connection for disability due to 
herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange). 

Nevertheless, the medical evidence does not show that the 
Veteran's pneumonia and sepsis were related to his herbicide 
exposure in service.  In fact, the April 2010 VA pulmonary and 
critical care medicine specialist stated that it was unlikely 
that pneumonia or sepsis were causally or etiologically related 
to the Veteran's herbicide (Agent Orange) exposure.  The examiner 
noted that he had reviewed literature regarding Agent Orange in 
rendering his opinion.  The Board also notes that there is no 
medical evidence showing otherwise.

In addition, the May 2010 VA examiner was asked to identify all 
types of cancer that the Veteran had prior to his death and to 
indicate whether he had non-Hodgkins lymphoma or respiratory 
cancer (cancer of the lung, bronchus, larynx, or trachea).  In 
responding to those questions, he indicated that the Veteran had 
squamous cell carcinoma of the head and neck with a neck mass 
consistent with lymph node metastasis, a tonsillar mass 
consistent with primary, and an uvular mass consistent with 
squamous cell carcinoma in situ.  He was stage IV (T2N3M0) on 
diagnosis in January 2005.  Although the examiner referred to the 
disorder as respiratory cancer, he specifically stated in 
parentheses following that reference that the disorder was 
squamous cell carcinoma of the head and neck.  There was no 
indication that he had non-Hodgkins lymphoma, respiratory cancer 
of the lung, bronchus, larynx, or trachea, or any other disorder 
for which presumptive service connection due to herbicide 
exposure is available.

Nevertheless, despite the fact that the Veteran's neck and head 
cancer is not on the list of diseases that VA has associated with 
Agent Orange exposure, the Board has still considered whether 
such cancer was directly related to the Veteran's in-service 
herbicide exposure.  However, the May 2010 VA examiner stated 
that it was not likely that the cancer was related to the 
Veteran's service in Vietnam or his herbicide exposure.  In so 
doing, he referred to medical literature and studies and 
indicated that tobacco and alcohol abuse account for the primary 
risk factors for that type of malignancy.  He specifically noted 
the Veteran's history of alcohol and tobacco use.  

The Board does acknowledge the June 2006 letter from a private 
physician indicating that the Veteran had throat and lung cancer 
that may have been a result of exposure to Agent Orange.  
However, the physician did not provide any rationale other than a 
statement that "this cannot be disproven."  The Board notes 
that medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (finding doctor's opinion that "it is 
possible" and "it is within the realm of medical possibility" 
too speculative to establish medical nexus); Goss v. Brown, 9 
Vet. App. 109, 114 (1996) (using the word "could not rule out" 
was too speculative to establish medical nexus); Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms 
such as "could have been" is not sufficient to reopen a claim 
of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran "may have 
been having some symptoms of his multiple sclerosis for many 
years prior to the date of diagnosis" was insufficient to award 
service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (a generic statement about the possibility of a link 
between chest trauma and restrictive lung disease was "too 
general and inconclusive" to support an award of service 
connection).  Applicable regulations also provide that a finding 
of service connection may not be based on a resort to speculation 
or a remote possibility. See 38 C.F.R. § 3.102 (2010).

Based on the foregoing, the Veteran's pneumonia, sepsis, and 
cancer did not manifest in service or for many years thereafter 
and are not causally or etiologically related to his military 
service, including herbicide exposure.  The appellant is not a 
medical professional, and therefore her beliefs and statements 
about medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board finds 
that a preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for the cause of the Veteran's death is not warranted.





ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


